DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 19, 2019, December 3, 2019 and December 21, 2020 have been considered by the Examiner and made of record in the application file.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0249912 A1) in view of Harrington et al. (US 2012/0327837 A1).
Consider claims 1 and 9, Lee et al. show and disclose a method for executing, by a terminal, a public warning system (PWS) in a wireless communication system {A terminal for executing a public warning system (PWS) in a wireless communication system, the terminal comprising: a memory; a transceiver; and a processor connecting the memory and the transceiver with each other and configured to}, the method comprising: receiving a primary message associated with the PWS from a base station; and a secondary message corresponding to the primary message to the base station (a base station (BS) for transmitting an Earthquake and Tsunami Warning System (ETWS) message in a mobile communication system; system information and/or the warning (ETWS) message may be divided into a primary ETWS notification and a secondary 
However, Lee et al. fail to specifically disclose transmitting a feedback message requesting a secondary message corresponding to the primary message to the base station.
In the same field of endeavor, Harrington et al. show and disclose transmitting a feedback message requesting a secondary message corresponding to the primary message to the base station (When an emergency alert is received, the user device 24 can alert the user; displaying additional information relating to the emergency alert; the additional information may be delivered to the user device 24 in response to a request from the user after receiving the emergency alert [paragraph 62]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to request a subsequent message about an emergency alert as taught by Harrington et al. in the method of Lee et al., in order to receive primary and secondary notifications of an ETWS.
Consider claims 2 and 10, Lee et al., as modified by Harrington et al., show and disclose the claimed invention as applied to claims 1 and 9 above, respectively, and in addition, Lee et al. further disclose wherein the primary message is transmitted to the terminal through at least one of minimum system information (SI), system information block 10 (SIB 10), and a paging message (the primary ETWS notification is contained in an SIB type 10 [abstract, 33, 53, claim 5]).
claims 3 and 11, Lee et al., as modified by Harrington et al., show and disclose the claimed invention as applied to claims 1 and 9 above, respectively, and in addition, Lee et al. further disclose receiving the secondary message from the base station (a base station (eNB) may retransmit the warning (ETWS) message; the terminal may receive the secondary ETWS notification after receiving of the primary ETWS notification [paragraphs 37, 42]).
Consider claims 4 and 12, and as applied to claims 1 and 9 above, respectively, Lee et al. show and disclose the claimed invention except wherein the secondary message is provided by the base station provided that the feedback message is received from the terminal.
In the same field of endeavor, Harrington et al. show and disclose wherein the secondary message is provided by the base station provided that the feedback message is received from the terminal (displaying additional information relating to the emergency alert; the additional information may be delivered to the user device 24 in response to a request from the user after receiving the emergency alert [paragraph 62]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to request a subsequent message about an emergency alert as taught by Harrington et al. in the method of Lee et al., in order to receive primary and secondary notifications of an ETWS.
Consider claims 5 and 13, Lee et al., as modified by Harrington et al., show and disclose the claimed invention as applied to claims 1 and 9 above, respectively, and in addition, Lee et al. further disclose wherein the secondary message is transmitted 
Consider claims 6 and 14, Lee et al., as modified by Harrington et al., show and disclose the claimed invention as applied to claims 1 and 9 above, respectively, and in addition, Lee et al. further disclose wherein the primary message and the secondary message are associated with any one of an Earthquake & Tsunami Warning System (ETWS) notification message, a Commercial Mobile Alert System (CMAS) notification message, and a Korean Public Alert System (KPAS) notification message (an Earthquake and Tsunami Warning System (ETWS) message [paragraph 32, claim 1]).
Consider claim 16, Lee et al., as modified by Harrington et al., show and disclose the claimed invention as applied to claim 1 above, and in addition, Lee et al. further disclose wherein the terminal communicates with at least one of a mobile terminal, a network or autonomous vehicles other than the terminal (a base station (BS) for transmitting an Earthquake and Tsunami Warning System (ETWS) message [abstract, paragraph 32]).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0249912 A1) in view of Harrington et al. (US 2012/0327837 A1), and in further view of Zhang et al. (US 2018/0249387 A1).
Consider claims 7 and 15, and as applied to claims 1 and 9 above, Lee et al., as modified by Harrington et al., show and disclose the claimed invention except wherein the feedback message is any one of a random access preamble, a MAC control element, and an RRC message.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to request a secondary notification of an emergency warning system using an RRC connection request as taught by Zhang et al. in the method of Lee et al., as modified by Harrington, in order to receive primary and secondary notifications of an ETWS.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0249912 A1) in view of Harrington et al. (US 2012/0327837 A1), and in further view of Tsutsui  (US 2015/0350863 A1).
Consider claims 7 and 15, and as applied to claims 1 and 9 above, Lee et al., as modified by Harrington et al., show and disclose the claimed invention except wherein the feedback message requests transmission of the secondary message by indicating at least one of a message identifier (meesageldentifier) indicating the source and type of the secondary message, a serial number (serialNumber) for identifying whether the secondary message has been changed, a warning message segment (warningMessageSegment) indicating a segment of an element included in the secondary message, a warning message segment number 
In the same field of endeavor, Tsutsui shows and discloses wherein the feedback message requests transmission of the secondary message by indicating at least one of a message identifier (meesageldentifier) indicating the source and type of the secondary message, a serial number (serialNumber) for identifying whether the secondary message has been changed, a warning message segment (warningMessageSegment) indicating a segment of an element included in the secondary message, a warning message segment number (warningMessageSegmentNumber) indicating a segment number of an element included in the secondary message, a warning message segment type (warningMessageSegmentType) indicating a segment type of an element included in the secondary message, and a data coding scheme (dataCodingScheme) of the secondary message (the mobile station 10 fails to receive the segment E3 as described above in the case of the option P1. In this case, the mobile station 10 notifies the base station 20 with use of the DCCH, to transmit the segment E3 [paragraphs 68, 69]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to notify the system of a segment of a warning message as taught by Tsutsui in the method of Lee et al., as modified by Harrington et al., in order to notifications of an ETWS.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aghili et al. (US 2009/0233634 A1) disclose an emergency event triggers 110 the public warning system; a primary notification is transmitted 130 by a base station to the WTRU; the primary notification is transmitted 130 to the WTRU via a system information message broadcast by the base station, via paging resources; a secondary notification message may then be sent at an appropriate time containing additional information regarding the emergency situation, reading on the claimed “primary and secondary messages” (see paragraph 20).
Nanjaiah (US 2014/0045447 A1) discloses ETWS messages are primary notification messages which are sent by the network 200 as a warning or alert message whenever an earthquake, a tsunami or any other natural disaster happens in an area. If the UE 100 determines that the auto disconnect of call is configured by the user, then the UE 100 sends an SCRI to the network 200.  The UE enters an idle mode after releasing the connection and receives the secondary notification, reading on the claimed “primary and secondary messages” (see paragraphs 34-39]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618.  The examiner can normally be reached on Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAIME M HOLLIDAY/           Examiner, Art Unit 2641